In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                           No. 12-812V
                                       Filed: July 11, 2013
                                       Not for Publication


*************************************
JOSEPH LERRO and BRITTANY LERRO, *
Parents and Legal Representatives of the    *
Estate of JOSEPH N. LERRO, deceased,        *
                                            *
               Petitioners,                 *                      Attorneys’ Fees & Costs Decision
                                            *                      Based on Stipulation of Fact
v.                                          *
                                            *
SECRETARY OF HEALTH                         *
AND HUMAN SERVICES,                         *
                                            *
               Respondent.                  *
                                            *
*************************************
Barbara D. Bonar, Covington, KY, for petitioners.
Lisa A. Watts, Washington, DC, for respondent.

MILLMAN, Special Master


                 DECISION AWARDING ATTORNEYS’ FEES AND COSTS1

       On July 11, 2013, the parties filed a stipulation of fact in which they agreed on an
appropriate amount for attorneys’ fees and costs in this case.

        In accordance with the General Order #9 requirement, petitioners’ counsel asserts that
petitioners did not incur any costs in pursuit of their petition.

1
  Because this unpublished decision contains a reasoned explanation for the special master's action in this
case, the special master intends to post this unpublished decision on the United States Court of Federal
Claims's website, in accordance with the E-Government Act of 2002, Pub. L. No. 107-347, 116 Stat.
2899, 2913 (Dec. 17, 2002). Vaccine Rule 18(b) states that all decisions of the special masters will be
made available to the public unless they contain trade secrets or commercial or financial information that
is privileged and confidential, or medical or similar information whose disclosure would constitute a
clearly unwarranted invasion of privacy. When such a decision is filed, a petitioner has 14 days to
identify and move to redact such information prior to the document=s disclosure. If the special master,
upon review, agrees that the identified material fits within the banned categories listed above, the special
master shall redact such material from public access.
         Petitioners informally submitted a draft application for attorneys’ fees and costs to
respondent. During informal discussions, respondent raised objections to certain items. Based
on these objections, petitioners now amend their request for attorneys’ fees and costs and request
$26,872.94 in attorneys’ fees and costs, which consists of $25,880.00 in attorneys’ fees and
$992.94 in costs. Respondent does not object to the reduced amount. The undersigned finds this
amount to be reasonable. Accordingly, the court awards $26,872.94, representing
reimbursement for attorneys’ fees and costs. The award shall be in the form of a check payable
jointly to petitioners and B. Dahlenburg Bonar, P.S.C. in the amount of $26,872.94.

       In the absence of a motion for review filed pursuant to RCFC Appendix B, the clerk of
the court is directed to enter judgment herewith.2


IT IS SO ORDERED.


Dated: July 11, 2013                                                        /s/ Laura D. Millman
                                                                              Laura D. Millman
                                                                                Special Master




2
  Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by each party, either separately or
jointly, filing a notice renouncing the right to seek review.
                                                    2